DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  The limitation “the initial PPM code” in line 7, should be “the initial PPM code element” to keep claim language consistent and clear.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the limitation “differences between each code element and each of the other code elements” in line 4 is unclear. It is unclear which code elements the Applicant is claiming. There is no mention of a plurality of code elements earlier in the claim, the only code element that is mentioned is an initial PPM code element. According to the specification in figure 4 and paragraph 30, the initial PPM code element includes a plurality of code elements [1, 3, 5]. Each of these code elements within the string of code elements in the initial PPM code element are subtracted from each other to provide a difference. These differences are then placed in one column of a two-column lookup table (see fig. 4a). The other column of the two-column lookup table has the occurrence/number of times a specific difference occurs (see fig. 4a). From this the Examiner can see that the difference is between each of the code elements in the initial PPM code element that includes a plurality of code elements. The claim is not clear in the way that it is written to convey what figure 4 and paragraph 30 are describing. The “each code element and each of the other code element” could be any code element. It is also unclear because there was no mention of a plurality of code elements earlier in the claim, so where is the each code element and each of the other code element coming from with respect to the claim language. Please clarify. For Examining purposes the limitation will be understood as what is explained in figure 4 and paragraph 30 of the Applicant’s specification.
Also, it is unclear what the “available elements” are supposed to be in line 8. The specification in paragraph 27 seems to be a pool of available modulation levels. The claim is not clear how a candidate modulation level is selected from a pool of elements. According to the claim the elements could be code elements, number element, level elements, generic elements etc. The claim is vague in its description. For Examining purposes the elements will be understood as a pool of available modulation levels as noted in the specification in paragraph 27. Please clarify.
In line 9 of claim 1, “identifying the differences between the selected candidate modulation value” should be “identifying level” for antecedent purposes and clear concise language. First, this is the first time this difference is being noted, the other difference mentioned earlier in the claim dealt with code elements and other code elements. Second, the Applicant used level and not value in labelling the selected candidate modulation level. The Applicant should keep claim language consistent through the claims so that it is easy to follow.
In line 10, the claim now describes “each code values in the initial PPM code” and “the corresponding values” in the lookup table. This is not consistent with the claim language used earlier. The two-column lookup table earlier described differences between code elements and other code elements in a first column and the number of times these differences are observed in the initial PPM code in a second column. Now the lookup table uses values, differences between the selected candidate modulation value/level and each code values of the initial PPM code and corresponding values, no columns specified. It is unclear what is happening in this limitation. First, the specification does not describe identifying a difference between the selected value and the code values of the initial PPM code. The specification describes appending/adding the selected value to the end of the initial PPM code (paragraph 27). Then similar to the figure 4a, the difference between the code elements in the appended initial PPM code is noted in one column and in the other column the number of times the difference occurs is noted as seen in figure 4b. Second, “incrementing the corresponding values” does not mean anything since this limitation is not described earlier in the claim and nothing connects this limitation to any limitation earlier in the claim. What are the corresponding values? Is this a separate lookup table, or does this lookup table function like the two-column lookup table? Are code elements used in forming and incrementing this lookup table or are these new values corresponding to levels instead of code? The claim language is all over the place and confusing. Also, the lookup table should be the two-column lookup table for consistent claim language. 
In line 12, “comparing the values of the lookup table” is unclear. Earlier in the claim it is noted in line 10, “differences between the selected candidate modulation value and each code values in the initial PPM code” and “the corresponding values” are noted. It is unclear as to which values the Applicant is using from the lookup table, since both of these values are used in the lookup table. It is also unclear as to what “the corresponding values” even represent in the lookup table (see above). From the specification in paragraph 31, the occurrence values are compared to the desired maximum sidelobe height. The occurrence values appear to correspond to “a number of times a code element difference has been observed” in the initial PPM code of the original generated table or in the new PPM code, which is an appended version of the initial PPM code. For examining purposes, “the values” being compared are the claimed “corresponding values”, which will be understood with respect to the specification. The corresponding values will be understood as the values in the second column of the lookup table containing a number of times a code element difference has been observed in an appended initial PPM code. The claim is unclear because it is unclear as to what the Applicant is trying to convey with respect to what is in the lookup table. 
In line 14 and in line 17, “when a value” is not connected to the previous claim language used. The previous claim language as written is “corresponding values”, which is explained above how this is being interpreted for this examination. Since the limitations in line 14 and 17 do not state what value, it is unclear as to whether each of these values are one of “the corresponding values”. This could be any value. For examining purposes “a value” will be a selected value from “the corresponding values” as understood above.
In lines 14-15 and lines 17-18, the limitations “the candidate modulation level” should be “the selected candidate modulation level” for clarity and antecedent purposes. In line 18, the limitation “the initial code” should be “the initial PPM code” for clarity and consistency in the claim language. 
From the Examiner’s understanding of figure 3 and 4 in the Applicant’s specification, an initial PPM code with a plurality of code elements ([1, 3, 5] is the example given in figure 4a) and a desire max sidelobe height are received based on system requirements. Then a two-column table is generated using the initial PPM code with its plurality of code elements. The first column includes difference values between each code element of the plurality of code elements in the initial PPM code. The second column indicates a number of times a code element difference has been observed in the initial PPM code (fig. 4a). Once this is established a selected candidate modulation level ([9] is the example given in figure 4b) is selected from a pool of available modulation levels. This selected candidate modulation level is appended to the initial PPM code providing a new PPM code (([1, 3, 5, 9], see fig. 4b). The new PPM code is now used to update/increment the table values, providing additional code element differences in the first column and an incremented second column which includes the number of times a code element difference has been observed in the new PPM code (see fig. 4a, initial PPM code, See fig. 4b, appended new PPM code). Then the values in the second column with the new PPM code are compared to the desired maximum sidelobe height. If a value from the values of the second column exceeds the max height then the selected candidate modulation level is discarded and the lookup table reverts back to the initial table with values corresponding to the initial PPM code (fig. 4a) and the steps are repeated. If a value from the values of the second column is below the max height then the new PPM code and corresponding lookup table, which is the initial PPM code appended with the selected candidate modulation level, is kept (fig. 4b). Then steps are repeated N times in order to generate a PPM waveform of length N, where N is an integer. The final PPM waveform of length N is then transmitted by a transmitter in a lidar system. 
Claims 2-7 are rejected because of their dependency on claim 1.
In regards to claim 8, claim 8 has the same issues as claim 1, this claim is just drawn to an apparatus with a processor running the steps as noted in claim 1. Please refer to the 112 rejection of claim 1 and apply them to claim 8.
Claims 9-14 are rejected because of their dependency on claim 8.
The claim language of claims 1 and 8 should better reflect what is happening with the initial and modified codes and the two-column lookup table, the language currently is inconsistent and does not connect limitations in such a manner that one of ordinary skill would understand what is going on without further diving into the specification. Please clarify and clean up the language. 
In regards to claim 3 and 10, the limitation “the candidate modulation level new element” lacks antecedent basis. It is unclear which limitation this is referring to in respective independent claims 1 and 8. Also, the limitation “the end of the initial PPM code” has not been mentioned in the independent claims and lacks antecedent basis. Please clarify.
In regards to claims 6 and 13, the limitation “a code element” should be “the code element” since it has been previously mentioned in corresponding independent claims 1 and 8. Also, the limitation “a corresponding value” has already been described in independent claims 1 and 8, if this is not a different corresponding value then this should be changed to “the corresponding value” for antecedent purposes. Also, note the confusion with the language of corresponding value noted for claims 1 and 8. Please clarify.

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
In regards to claim 1 (claim is interpreted and understood as noted above in the 112 rejection), the prior art of record individually or in combination fails to teach a method for generating long Pulse Position Modulated (PPM) waveforms in a lidar as claimed, the method comprising: more specifically in combination with a) receiving an initial PPM code element and a desired maximum sidelobe height; b) generating a two-column lookup table, wherein one column of the lookup table includes differences between each code element and each of the other code elements, and the other column of the lookup table includes entries indicating a number of times a code element difference has been observed in the initial PPM code; c) selecting a candidate modulation level from a pool of available elements; d) identifying the differences between the selected candidate modulation value and each code values in the initial PPM code and incrementing the corresponding values in the lookup table; e) comparing the values of the lookup table against the desired maximum sidelobe height; f) when a value exceeds the desired maximum sidelobe height, discarding the candidate modulation level, decrementing the corresponding values in the lookup table and repeating steps c to e; g) when a value is below the desired maximum sidelobe height, appending the candidate modulation level to an end of the initial PPM code to update the initial code, and repeating steps c to g N times to generate a PPM waveform of length N, wherein N is an integer; h) transmitting the PPM waveform of length N by a transmitter toward a target; and i) receiving a waveform reflected from the target to determine a range to the target.
Claims 2-7 if their own 112 rejections are addressed would be allowable because of their dependency on claim 1.
In regards to claim 8, (claim is interpreted and understood as noted above in the 112 rejection), the prior art of record individually or in combination fails to teach a lidar for generating long Pulse Position Modulated (PPM) waveforms as claimed, comprising: more specifically in combination with a processor for a) receiving an initial PPM code element and a desired maximum sidelobe height; b) generating a two-column lookup table, wherein one column of the lookup table includes differences between each code element and each of the other code elements, and the other column of the lookup table includes entries indicating a number of times a code element difference has been observed in the initial PPM code; c) selecting a candidate modulation level from a pool of available elements; d) identifying the differences between the selected candidate modulation value and each code values in the initial PPM code and incrementing the corresponding values in the lookup table; e) comparing the values of the lookup table against the desired maximum sidelobe height; f) when a value exceeds the desired maximum sidelobe height, discarding the candidate modulation level, decrementing the corresponding values in the lookup table and repeating steps c to e; g) when a value is below the desired maximum sidelobe height, appending the candidate modulation level to an end of the initial PPM code to update the initial code, and repeating steps c to g N times to generate a PPM waveform of length N, wherein N is an integer; a transmitter for transmitting the PPM waveform by the lidar toward a target; and a receiver for receiving a waveform reflected from the target to determine a range to the target.
Claims 9-14 if their own 112 rejections are addressed would be allowable because of their dependency on claim 8.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leukhin et al. (Binary Sequences with Minimum Peak Sidelobe Level up to Length 68, Povolgskii State Technical University, Date: 14 December 2012) teaches a search for minimum peak sidelobe level binary sequences using autocorrelation for use in RADAR systems (abstract, introduction), but does not specifically teach the use of a two-column lookup table as described in claims 1 and 8 to determine a desire pulse position modulated waveform length.
Schober et al. (US 5786788) teaches a system for reducing sidelobes comprising a mismatched filter which uses a local optimum sequence and autocorrelation to reduce/cancel sidelobes in transmitted pulsed signal (abstract, col. 3, line 39 to col. 5, line 61), but does not specifically teach the use of a two-column lookup table as described in claims 1 and 8 to determine a desire pulse position modulated waveform length.
Puglia et al. (US 20210124050) teaches a system for generating a pulse position modulated optical signal for use in a LIDAR device, comprising a digital signal processor to form a 13 pseudo-Barker code providing a longer code length and reduced sidelobes (paragraph 52 and 63, fig. 4, 10 and 11), but does not specifically teach the use of a two-column lookup table as described in claims 1 and 8 to determine a desire pulse position modulated waveform length.
Lewis (US 20130258312) teaches a LIDAR system for producing optical carrier modulation using Barker codes for reduced side-lobes (paragraph 22 and 104), but does not specifically teach the use of a two-column lookup table as described in claims 1 and 8 to determine a desire pulse position modulated waveform length.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878